internal_revenue_service number release date index numbers ---------------------- ------------------------- ------------------------------------- ------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 - plr-106113-04 date date legend parent target common parent sub sub sub sub ------------------------------------- ------------------------------ ------------------------ ------------------------------------------------------------ -------------------------- ------------------------ ----------------------------------------- ------------------------------- ------------------------ --------------------------- ------------------------------- ------------------------ -------------------------------------------- ------------------------------ ------------------------ ------------------------------------------- ------------------------------ ------------------------ -------------------------------------------------------- -------------------------- plr-106113-04 state a date date date date x investment a dear ---- ----------- ------------------------ -------- ---------------- ---------------------- ----------------- ----------------------- -------------- -------------------------------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts common parent is a mutual holding_company and the parent of a consolidated_group filing a life-nonlife consolidated_return sub a nonlife holding_company is a wholly owned subsidiary of common parent sub is a wholly owned subsidiary of sub sub is in the business of insuring life_insurance annuity and other related risks sub is taxed as a life_insurance_company under sec_801 of the internal_revenue_code the code sub is a wholly owned nonlife subsidiary of sub parent is a wholly owned nonlife subsidiary of sub sub and parent are holding_companies sub sub sub and parent are all members of common parent’s life-nonlife consolidated_group parent wholly owns target which is in the business of insuring life_insurance annuity and other related risks and is taxed as a life_insurance_company under sec_801 plr-106113-04 sub is a wholly owned subsidiary of target sub is in the business of insuring life_insurance annuity and other related risks and is taxed as a life_insurance_company under sec_801 sub is a member of target’s life-life consolidated_group on date parent joined common parent’s life-nonlife consolidated_group target and sub file a life-life consolidated_return proposed transaction in order to promote efficiency by consolidating the insurance_business and eliminating numerous federal and state regulatory and tax filings as well as to realize the value associated with target’s charters and licenses the following transaction has been proposed the proposed transaction i target will transfer assets subject_to liabilities to sub in constructive exchange for sub stock and the assumption by sub of certain target liabilities sub and target will enter into a reinsurance agreement whereby sub will assume target's obligations to policyholders under target's insurance and annuity_contracts after the receipt of the target assets and liabilities sub will continue the business transferred by target with its existing business in conjunction with the reinsurance transactions target plans to contribute additional cash and assets to sub to the extent that the policy obligations are assumed by sub under the assumption_reinsurance agreement described below there will be no continuing obligation to the policyholders on the part of target ii target will adopt a plan_of_liquidation and distribute all of its remaining assets to parent except target's corporate charter state insurance licenses and the minimum capital and surplus necessary to maintain in force the charter and licenses authorizing the conduct of the life_insurance business collectively the retained assets parent will assume all of the liabilities of target other than those assumed by sub in step i above as part of the liquidation of target the sub stock will be distributed to parent the assets to be distributed to parent before the sale described below are hereinafter referred to as the unwanted assets and the distribution of the unwanted assets is hereinafter referred to as the pre-sale distribution iii once the liquidating distributions are complete and target holds only the retained assets parent will sell the stock of target to an unrelated third party corporation purchaser in conjunction with the sale of target's stock parent and purchaser will make a joint election to treat the stock sale as a deemed asset sale pursuant to sec_338 to the extent necessary the actual transfer of contracts from target to sub will be governed by an indemnity agreement coinsurance reinsurance agreement as plr-106113-04 well as an assumption_reinsurance agreement assumption_reinsurance agreement collectively the reinsurance agreements the reinsurance agreements entered into by target and sub will be effective on the same day the reinsurance agreements will be drafted in such a manner as to allow for the ultimate transfer of the target business on an assumption_reinsurance basis to sub however for the period of time from the effective date of the reinsurance agreements until the assumption_reinsurance transaction is complete the coinsurance reinsurance agreement will provide for the transfer of the economic benefit and obligations of the policies to sub through a percent coinsurance agreement target and sub represent that this coinsurance arrangement is intended to be effective only until the necessary regulatory approvals or policyholder consents for the assumption_reinsurance are obtained the assumption_reinsurance agreement will provide that sub will be the primary insurer of the risks completely replacing target the agreement further will provide that the parties intend to effect a complete novation for contracts covered by the assumption_reinsurance agreement from the target to sub unless and until the coinsurance reinsurance agreement is terminated any contracts not yet subject_to the assumption_reinsurance agreement including those for which policyholder approval is not obtained may revert to target upon the occurrence of a number of events including sub 4’s insolvency if a policyholder does not approve the assumption that contract will not be subject_to the assumption_reinsurance agreement policyholder consent to the assumption of target’s policies by sub is required in most states however some state insurance departments do not require policyholder approval of an assumption_reinsurance transaction approval of the reinsurance transaction will be requested from the state a department of insurance since state a is target’s state of domicile after state a has approved the transaction approval of the policyholders from whom consent is required will be requested if necessary once the policy obligations are assumed by sub under the assumption_reinsurance agreement there will be no continuing obligation to the policyholders on the part of target representations the taxpayer has made the following representations in connection with step i above of the proposed transaction a no stock_or_securities will be issued to target for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of target plr-106113-04 b c d e f g h i j k for the debt no assets to be transferred to sub were received by target as part of a plan_of_liquidation of another corporation target neither accumulated receivables nor made extraordinary payment of payables in anticipation of the transaction sub will report items which but for the transfer would have resulted in income_or_deduction to target in a period after the transfer and such items will constitute income or deductions to sub when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of sub stock of another corporation is not part of the property being transferred to sub the transfer to sub is not the result of the solicitation by a promoter broker or investment house target will not retain any rights in the property transferred to sub the value of the stock received in exchange for accounts_receivable will be equal to the net value of the account transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis and the fair_market_value of the assets to be transferred by target to sub will in each instance be equal to or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by sub the liabilities of target to be assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between target and sub and there will be no indebtedness created in favor of plr-106113-04 target as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges between target and sub will occur on approximately the same date however due to state approval limitations the assumption of certain policyholder liabilities may occur on different dates there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange target will be in control of sub within the meaning of sec_368 although no additional shares of sub will be issued the increase in value of target’s stock in sub will approximately equal the fair_market_value of the property transferred to sub or for services rendered or to be rendered for the benefit of sub sub will remain in existence and retain and use the property transferred to it in a trade of business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 and sec_1 c ii l m n o p q r s t plr-106113-04 u v target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a and iii above of the proposed transaction the taxpayer has made the following representations in connection with steps ii w x y z aa bb parent on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of target stock no shares of target stock will have been redeemed during the years preceding the adoption of the plan of complete_liquidation of target except as may occur in step iii above of the proposed transaction all distributions from target to parent pursuant to the plan of complete_liquidation will be made within a single taxable_year of target in any event target will adopt a plan_of_liquidation specifying that the final liquidating_distribution is to be completed within years from the close of the taxable_year of target in which the first liquidating_distribution is made as soon as the first liquidating_distribution has been made target will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets other than the retained assets to parent target will remain in existence as an inactive_subsidiary of parent solely for the purpose of enabling parent to protect the corporate charter legal existence and or identity of target target will retain its corporate charter and only those assets required under local law to maintain corporate existence the minimum capital target will engage in no activity other than action required under local law to preserve its charter legal existence and or identity target will retain its corporate charter and only those assets required under local law to maintain corporation existence and preserving its insurance licenses minimum capital the sole reason that target will not be dissolved under local law is to isolate the value of target's charter for resale to a purchaser that is not related to target parent or their shareholders for purposes of this representation a purchaser that is not related is a purchaser that does not own actually or constructively pursuant to sec_318 of the code as modified by sec_304 any stock of target parent or their shareholders cc target will retain no assets following the final deemed liquidating plr-106113-04 distribution dd ee ff gg hh ii jj kk prior to the purchase of target purchaser will not own either actually or constructively pursuant to sec_318 as modified by sec_304 any stock of target or parent or their shareholders as soon as reasonably possible and in any event within no more than months from the date of the first liquidating_distribution of the unwanted assets target will be dissolved under local law or sold to an unrelated purchaser other than the capital_contribution by parent of dollar_figurex in date the capital_contribution of investment a on date the sec_351 transaction described in step i above and the capital_contribution by parent of an amount necessary for target to continue to meet the state minimum capital and surplus requirements target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation except for a cash dividend distribution on date and the transaction described in step i above no assets of target have been or will be disposed of by either target or parent except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan_of_liquidation except for the transaction described in step i above the liquidation of target will not be preceded or followed by the reincorporation or transfer or sale to a recipient corporation recipient of any of the businesses or assets of target if the persons holding directly or indirectly more than percent in value of target stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the liquidation plan no assets of target will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business ii transactions occurring more than years before adoption of the liquidation plan and iii cash dividend distributions to parent target will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts and commissions due the fair_market_value of the assets of target will exceed their respective liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made ll there is no intercorporate debt existing between parent and target and plr-106113-04 none has been cancelled forgiven or discontinued except for transactions that occurred more than years prior to the date of adoption of the liquidation plan mm parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code nn oo pp both parent and target will file the statement described in sec_1_381_b_-1 prior to the plan of complete_liquidation described herein no formal or informal plan of complete_liquidation will ever have been adopted by target all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of target have been fully disclosed qq throughout every day since date sub i was in existence and a member of the common parent group determined without the exclusions in sec_1504 ii was engaged in the active_conduct_of_a_trade_or_business iii did not experience a change in tax character and iv did not undergo disproportionate asset acquisitions sec_1_1502-47 rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to step i above the transfers described in step i above will qualify under sec_351 as a tax- free transfer of assets by target in constructive exchange for additional sub stock and the assumption by sub of the transferred liabilities sec_351 revrul_94_45 1994_2_cb_39 no gain_or_loss will be recognized by target upon the transfer of assets in constructive exchange for sub stock and the assumption by sub of liabilities plus any liabilities to which the transferred assets are subject sec_357 no gain_or_loss will be recognized by sub upon its receipt of assets from target in constructive exchange for sub stock sec_1032 plr-106113-04 the basis of sub stock in the hands of target will increase by the sum of the basis of each asset in the hands of sub will equal the basis of such the basis of the assets transferred to sub increased by the amount of any unamortized policy_acquisition_expenses associated with those assets and decreased by the amount of liabilities assumed by sub and liabilities to which the transferred assets are subject including insurance reserve liabilities sec_358 asset in the hands of target immediately prior to the proposed transaction sec_362 each instance be the same as the holding_period of that asset in the hands of target immediately before the proposed transaction sec_1223 or annuity_contracts as part of a sec_351 exchange the transfer is not subject_to the provisions of sec_803 and sec_805 and sec_1_817-4 and sec_1_848-2 revrul_94_45 1994_2_cb_39 the holding_period of each transferred asset in the hands of sub will in because the actions in step i above effectuate the transfer of insurance for the taxable_year in which target transfers the insurance and annuity_contracts to sub target will include in its reserves as of the close of that year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held for the contracts immediately before the transfer and target is not entitled to a deduction under sec_805 for transferring assets to sub in consideration of the assumption by sub of the liabilities under the insurance and annuity_contracts revrul_94_45 1994_2_cb_39 for the first taxable_year beginning after the transfer of the insurance and annuity_contracts to sub target will not include in its reserves as of the beginning of that year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held for the contracts immediately before the transfer revrul_94_45 1994_2_cb_39 for the taxable_year in which target transfers the insurance and annuity_contracts to sub sub will include in its reserves at the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held for the contracts immediately before the transfer and sub will not take into premium income under sec_803 any amount with respect to the assets transferred to sub in consideration of the assumption_of_liabilities under the insurance and annuity_contracts revrul_94_45 1994_2_cb_39 target and sub will not include in net_premiums under sec_848 any amount with respect to target’s assets transferred to sub in consideration of the assumption by sub of liabilities under target's specified insurance contracts within the meaning of sec_848 revrul_94_45 1994_2_cb_39 plr-106113-04 the unamortized specified_policy_acquisition_expenses of target attributable to the insurance and annuity_contracts transferred to sub will continue to be amortized by sub over the remaining period as the amounts would have been deductible by target revrul_94_45 1994_2_cb_39 the unamortized balance of any sec_807 adjustment of target attributable to the insurance and annuity_contracts transferred to sub will be treated as transferred to sub and will continue to be amortized by sub over the remaining period as the amounts would have been amortized by target revrul_94_45 1994_2_cb_39 the assumption by sub of liabilities under insurance contracts issued by target will have no effect on the date each life_insurance or annuity_contract of target was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a moreover the transfer of liabilities will not require retesting or the starting of new test periods for the contacts under sec_264 sec_7702 - e and 7702a c a sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a it is held as follows with respect to steps ii and iii above provided i purchaser makes a timely election under sec_338 or ii parent and purchaser make a timely election under sec_338 parent will not be treated as having sold target stock but rather target will be treated for federal_income_tax purposes as if while a wholly owned subsidiary of parent it sold all of its assets except the assets actually distributed to parent in the pre- sale distribution in a single transaction deemed sale as of the day on which purchaser purchases all of the stock of target acquisition_date and as if at the close of the acquisition_date but after the deemed sale it distributed to parent the proceeds of the deemed sale the actual pre-sale distribution and the deemed_distribution of the deemed sale proceeds will be treated as a series of distributions in a complete_liquidation to which sec_332 and sec_337 apply sec_338 sec_1_338_h_10_-1 and sec_1_338_h_10_-1 and ii accordingly gain including any items of recapture and loss from the deemed sale of target's assets will be included in target’s federal_income_tax return for the taxable_period that includes the acquisition_date and neither gain nor loss from the sale of target stock will be included in income of any member of the common parent affiliated_group sec_338 sec_1 h - e and no gain_or_loss will be recognized by parent on its actual or deemed receipt of the assets of target pursuant to the plan_of_liquidation sec_332 plr-106113-04 no gain_or_loss will be recognized by target on its actual or deemed_distribution of assets to parent in complete_liquidation sec_337 the basis of each asset distributed in the pre-sale distribution in the hands of parent will be the same as the basis of the asset in the hands of target immediately preceding its distribution sec_334 the holding_period of each asset distributed by target to parent in the pre-sale distribution will include the period during which such asset was held by target sec_1223 pursuant to sec_381 and sec_1_381_a_-1 parent will succeed to and take into account the items of target described in sec_381 and the regulations thereunder subject_to the conditions and limitations specified in sec_381 and c and sec_381 provided that parent makes the election under sec_1 b - b the date of the pre-sale distribution shall be treated as the date on which i substantially_all_of_the_properties of target to be distributed or transferred to parent have been distributed or transferred and ii target has ceased all operations other than liquidating activities thus the date of the pre-sale distribution shall be treated as the date of the distribution within the meaning of sec_1_381_b_-1 provided that parent makes the election under sec_1 b - b parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the pre-sale distribution any deficit in earnings_and_profits of target or parent will be used only to offset earnings_and_profits accumulated after the date of the distribution sec_381 as of date sub will have met the eligibility requirements of paragraphs a - d of sec_1_1502-47 the implementation of steps i through iii above will not restart the base_period for determining sub 4’s eligibility to join common parent’s consolidated_group sec_1 d caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express no opinion about the validity of the sec_338 election to be made in step iii above of the proposed transaction plr-106113-04 procedural matters this ruling is directly only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2004_1 however when the criteria in sec_11 of revproc_2004_1 are satisfied a ruling may not be revoked or modified retroactively except in rare or unusual circumstances a copy of this ruling letter should be attached to the federal_income_tax returns of the taxpayers involved in the proposed transaction for the taxable_year in which the transactions are completed sent to the taxpayer under the power_of_attorney on file in this office a copy of this letter has been sincerely richard k passales___ richard k passales senior counsel branch office of associate chief_counsel cc -------------------------------------- corporate ------------------------------- ----------------------------------------- ------------------------------- ----------------------------- ---------------------------------- ------------------------------------------------------------------ ---------------------------------- -----------------------------
